SABERS, Justice
(concurring in part; concurring specially in part).
I concur except that I write specially on the motion to suppress oral statements.
I caution against the carte blanche admission of these oral statements. Under Miranda and its progeny, Kaiser may have been entitled to be advised of his Miranda rights. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).1
[T]he Miranda safeguards come into play whenever a person in custody is subjected to either express questioning or its functional equivalent. That is to say, the term “interrogation” under Miranda refers not only to express questioning, but also to any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect. The latter portion of this definition focuses primarily upon the perceptions of the suspect, rather than the intent of the police. This focus reflects the fact that the Miranda safeguards were designed to vest a suspect in custody with an added measure of protection against coercive police practices, without regard to objective proof of the underlying intent of the police.
Rhode Island v. Innis, 446 U.S. 291, 300-01, 100 S.Ct. 1682, 1689-90, 64 L.Ed.2d 297, 307-08 (1980). Here, the officers orchestrated and taped the “rigged” telephone conversations during which Rohde, the co-conspirator, advised Kaiser that “Tonight’s a good time to do Mary,” and later, “Yeah, it’s done.” Then, the officers proceeded to transport Kaiser to the Sheriff’s office on the pretense that they had “bad news for him” and that “we don’t know who is safe and who is not safe.” At that point, Kaiser was the only suspect. In fact, no crime was committed unless he committed one. Arguably, he was entitled to his Miranda warnings at that point. See Innis, 446 U.S. at 299, 100 S.Ct. at 1689, 64 L.Ed.2d at 306-07 (Miranda rules apply not only to police interrogation practices that involve express questioning of a defendant while in custody, but also to techniques of persuasion such as trickery in a custodial setting).2
*104Therefore, statements made by Kaiser after being placed in the Sheriffs vehicle may be subject to suppression and excluded. Id.; See also State v. Jenner, 451 N.W.2d 710, 730-32 (S.D.1990) (Sabers, J., dissenting) (Miranda warnings necessary when defendant deprived of his freedom of action in a significant way). We must guard against turning “Miranda’s unequivocal rule against any interrogation at all into a trap in which unwary suspects may be caught by police deception.” Innis, 446 U.S. at 314, 100 S.Ct. at 1696, 64 L.Ed.2d at 316 (Stevens, J., dissenting).

. The principles announced today deal with the protection which must be given to the privilege against self-incrimination when the individual is first subjected to police interrogation while in custody at the station or otherwise deprived of his freedom of action in any significant way.... Under the system of warnings we delineate today or under any other system which may be devised and found effective, the safeguards to be erected about the privilege must come into play at this point. Miranda, 384 U.S. at 477, 86 S.Ct. at 1629, 16 L.Ed.2d at 725 (emphasis added).


. These questionable techniques of persuasion include several that do not involve express questioning.
For example, one of the practices discussed in Miranda was the use of line-ups in which a coached witness would pick the defendant as the perpetrator. This was designed to establish that the defendant was in fact guilty as a predicate for further interrogation. A variation on this theme discussed in Miranda was the so-called “reverse line-up” in which a defendant would be identified by coached witnesses as the perpetrator of a fictitious crime, with the object of inducing him to confess to the actual crime of which he was suspected in *104order to escape the false prosecution. The Court in Miranda also included in its survey of interrogation practices the use of psychological ploys, such as to “posit" "the guilt of the subject,” to "minimize the moral seriousness of the offense," and "to cast blame on the victim or on society." It is clear that these techniques of persuasion, no less than express questioning, were thought, in a custodial setting, to amount to interrogation.
Innis, 446 U.S. at 299, 100 S.Ct. at 1689, 64 L.Ed.2d at 306-07 (citations omitted).